Fourth Court of Appeals
                                   San Antonio, Texas
                                     Tuesday, May 10, 2016

                                       No. 04-12-00294-CR

                                      Vanessa CAMERON,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010CR4286C
                           Honorable Ron Rangel, Judge Presiding

                                         ORDER
        In an opinion on rehearing delivered on March 2, 2016, the Texas Court of Criminal
Appeals reversed our judgment in this appeal, and remanded the case to this court to apply the
principles discussed in the opinion. See Cameron v. State, No. PD-1427-13, 2016 WL 859173
(Tex. Crim. App. Mar. 2, 2016). After the mandate was issued, we set new briefing deadlines for
the parties to file amended briefs, if desired. Before her amended brief was due, appellant
Vanessa Cameron filed a notice informing this court that she intends to seek review of the Court
of Criminal Appeal’s March 2, 2016 opinion by filing a petition for writ of certiorari in the
United States Supreme Court. Appellant requests that we stay our consideration of the issues on
remand in this appeal until the petition for writ of certiorari is resolved by the United States
Supreme Court. The State responded by expressing its doubt that the petition for certiorari will
be granted, but did not oppose the abatement, expressly leaving the decision to this court’s
discretion.

       Accordingly, we ORDER this appeal ABATED. For administrative purposes, the appeal
will be treated as a closed case, unless and until it is reinstated by court order. It is further
ORDERED that appellant file in this court a copy of the United States Supreme Court’s order
and/or opinion disposing of appellant’s petition for certiorari review within ten (10) days after it
becomes final.


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of May, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court